Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10‑K X ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 29, 2012 TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to . Commission file number: 0-785 NASH‑FINCH COMPANY (Exact name of Registrant as specified in its charter) Delaware (State of Incorporation) 41‑0431960 (I.R.S. Employer Identification No.) 7600 France Avenue South P.O. Box 355 Minneapolis, Minnesota (Address of principal executive offices) 55440-0355 (Zip Code) Registrant's telephone number, including area code: (952) 832-0534 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, par value $1.66‑2/3 per share Common Stock Purchase Rights ……………. Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act. Yes [ ] No [X] Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “small reporting company” in Rule 12b-2 of the Securities Exchange Act. Large accelerated filer [ ] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act). Yes [ ] No [X] The aggregate market value of the voting stock held by non-affiliates of the Registrant as of June 16, 2012 (the last business day of the Registrant’s most recently completed second fiscal quarter) was $245,860,436, based on the last reported sale price of $20.11 on that date on NASDAQ. As of February 13, 2013, 12,273,802 shares of Common Stock of the Registrant were outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s definitive Proxy Statement for its Annual Meeting of Stockholders to be held on April 24, 2013 (the “2013 Proxy Statement”) are incorporated by reference into Part III of this report, as specifically set forth in Part III. Table of Contents Nash Finch Company Index Page No. Part I Forward-Looking Information 3 Item 1. Business 4 Item 1A.Risk Factors 9 Item 1B.Unresolved Staff Comments 16 Item 2. Properties 16 Item 3.Legal Proceedings 18 Item 4. Mine Safety Disclosures 18 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Mattersand Issuer Purchases of Equity Securities 18 Item 6. Selected Financial Data 20 Item 7. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 21 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 38 Item 8. Financial Statements and Supplementary Data 39 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 77 Item 9A. Controls and Procedures 78 Item 9B. Other Information 79 Part III Item 10. Directors, Executive Officers and Corporate Governance 80 Item 11. Executive Compensation 81 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 82 Item 13. Certain Relationships and Related Transactions and Director Independence 83 Item 14. Principal Accountant Fees and Services 83 Part IV Item 15. Exhibits and Financial Statement Schedules 83 SIGNATURES 89 2 Table of Contents Nash Finch Company PART I Throughout this report, we refer to Nash-Finch Company, together with its subsidiaries, as “we,” “us,” “Nash Finch” or “the Company.” Forward-Looking Information This report, including the information that is or will be incorporated by reference into this report, contains forward-looking statements that relate to trends and events that may affect our future financial position and operating results. Such statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 . The statements in this report that are not historical in nature, particularly those that use terms such as "may," "will," "should," "likely," "expect," "anticipate," "estimate," "believe" or "plan," or comparable terminology, are forward‑looking statements based on current expectations and assumptions, and entail various risks and uncertainties that could cause actual results to differ materially from those expressed in such forward‑looking statements. Important factors known to us that could cause material differences include the following: • the effect of traditional and alternative format competition on our food distribution, military and retail businesses; • general sensitivity to economic conditions, including the uncertainty related to the current state of the economy in the U.S.and worldwide economic slowdown; disruptions to the credit and financial markets in the U.S.and worldwide; changes in market interest rates; continued volatility in energy prices and food commodities; • macroeconomic and geopolitical events affecting commerce generally; • changes in consumer buying and spending patterns including a shift to non-traditional retail channels ; • our ability to identify and execute plans to expand our food distribution, military and retail operations; • possible changes in the military commissary system, including those stemming from the redeployment of forces, congressional action, changes in funding levels, or the effects of mandated reductions in or sequestration of government expenditures; • our ability to identify and execute plans to maintain the competitive position of our retail operations; • the success or failure of strategic plans, new business ventures or initiatives; • our ability to successfully integrate and manage current or future businesses we acquire, including the ability to manage credit risks and retain the customers of those operations; • changes in credit risk from financial accommodations extended to new or existing customers; • significant changes in the nature of vendor promotional programs and the allocation of funds among the programs; • limitations on financial and operating flexibility due to debt levels and debt instrument covenants and ability to access capital to support capital spending and growth opportunities ; • legal, governmental, legislative or administrative proceedings, disputes, or actions that result in adverse outcomes; • our ability to identify and remediate any material weakness in our internal controls that could affect our ability to detect and prevent fraud, expose us to litigation, or prepare financial statements and reports in a timely manner; • changes in accounting standards; • technology failures that may have a material adverse effect on our business; • severe weather and natural disasters that may impact our supply chain; • unionization of a significant portion of our workforce; • costs related to a multi-employer pension plan which has liabilities in excess of plan assets; • changes in health care, pension and wage costs and labor relations issues; • product liability claims, including claims concerning food and prepared food products; • threats or potential threats to security; • unanticipated problems with product procurement; and • maintaining our reputation and corporate image. A more detailed discussion of many of these factors is contained in Part I, Item 1A, “Risk Factors,” of this report on Form 10-K. You should carefully consider each of these factors and all of the other information in this report. We undertake no obligation to revise or update publicly any forward-looking statements. You are advised, however, to consult any future disclosures we make on related subjects in future reports to the Securities and Exchange Commission (“SEC”). 3 Table of Contents ITEM 1. BUSINESS Overview Originally established in 1885 and incorporated in 1921, we are the largest food distributor serving military commissaries and exchanges in the United States, in terms of revenue.Our core businesses include distributing food to military commissaries and independent grocery retailers, and distributing to and operating our corporate-owned retail stores. Our sales in fiscal 2012 were approximately $4.8 billion.Our business currently consists of three primary operating segments: Military Food Distribution (“Military”), Food Distribution and Retail.Financial information about our business segments for the three most recent fiscal years is contained in Part II, Item 8 of this report under Note (18) – “Segment Information” in the Notes to Consolidated Financial Statements. Our strategic plan is built upon extensive knowledge of current industry, consumer and market trends, and is formulated to differentiate the Company.The strategic plan includes long-term initiatives to increase revenues and earnings, improve productivity and cost efficiencies of our Military, Food Distribution and Retail business segments, and leverage our corporate support services. The Company has strategic initiatives to improve working capital, manage debt, and increase shareholder value through capital expenditures with acceptable returns on investment. Several important elements of the strategic plan include: Supply chain services focused on supporting our business segments with warehouse management, inbound and outbound transportation management and customized solutions for each business segment; Growing the Military segment through acquisition and expansion ofour distribution network , as well as creating warehousing and transportation cost efficiencies; Providing our independent retail customers with a high level of order fulfillment, broad product selection including leveraging the Our Family® and Nash Brothers Trading Company™ brands, support services emphasizing best-in-class offerings in marketing, advertising,merchandising, store design and construction, market research, retail store support, retail pricing and license agreement opportunities; and Retail formats designed to appeal to the needs of today’s consumers. During fiscal 2012, we continued expansion activities associated with our Military business, including the integration of our new facility in Oklahoma City, Oklahoma into our distribution network during the first quarter of 2012, as well as transferring the operations of our Military distribution center in Jessup, Maryland to a larger facility in Landover, Maryland during the third quarter of 2012. We also expanded our Retail segment, with the acquisition of twelve Bag ‘N Save® supermarkets located in Omaha and York, Nebraska during the second quarter of 2012, and the acquisition of eighteen No Frills® supermarkets located in Nebraska and western Iowa during the third quarter of 2012. Additional description of our business is found in Part II, Item 7 of this report. Military Segment Our Military segment sells and distributes grocery products primarily to U.S. military commissaries and exchanges. We are the largest distributor, by revenue, in this market. On December 1, 2009, we purchased a facility in Columbus, Georgia, which began servicing military commissaries and exchanges in the third quarter of fiscal 2010. During the third quarter of fiscal 2010, we purchased a facility in Bloomington, Indiana and two adjacent facilities in Oklahoma City, Oklahoma for expansion of our Military business. The Bloomington, Indiana facility became operational during the fourth quarter of fiscal 2010, while the renovated Oklahoma City, Oklahoma facility became operational during the first quarter of fiscal 2012. During the third quarter of fiscal 2012, we transferred the operations of our Military distribution center in Jessup, Maryland to a larger facility in Landover, Maryland. The products we distribute are delivered to 174 military commissaries and over 400 exchanges located in 37 states across the United States and the District of Columbia, Europe, Puerto Rico, Cuba, the Azores, Egypt and Bahrain. Our distribution centers are strategically located among the largest concentration of military bases in the areas we serve and near Atlantic ports used to ship grocery products to overseas commissaries and exchanges. Our Military segment has an outstanding reputation as a distributor focused on U.S. military commissaries and exchanges, based in large measure on our excellent service metrics, which include fill rate, on-time delivery and shipping accuracy. 4 Table of Contents The Defense Commissary Agency, also known as DeCA, operates a chain of commissaries on U.S. military installations throughout the world. DeCA contracts with manufacturers to obtain grocery and related products for the commissary system. Manufacturers either deliver the products to the commissaries themselves or, more commonly, contract with distributors such as us to deliver the products. Manufacturers must authorize the distributors as their official representatives to DeCA, and the distributors must adhere to DeCA’s frequent delivery system procedures governing matters such as product identification, ordering and processing, information exchange and resolution of discrepancies. We obtain distribution contracts with manufacturers through competitive bidding processes and direct negotiations. We have approximately600 distribution contracts with manufacturers that supply products to the DeCA commissary system and various exchange systems. These contracts generally have an indefinite term, but may be terminated by either party without cause upon 30 days prior written notice to the other party. The contracts typically specify the commissaries and exchanges we are to supply on behalf of the manufacturer, the manufacturer’s products to be supplied, service and delivery requirements and pricing and payment terms . Our ten largest manufacturer customers represented approximately 39% of the Military segment’s fiscal 2012 sales. As commissaries need to be restocked, DeCA identifies each manufacturer with which an order is to be placed for additional products, determines which distributor is the manufacturer’s official representative for a particular commissary or exchange location, and places a product order with that distributor under the auspices of DeCA’s master contract with the applicable manufacturer. The distributor selects that product from its existing inventory, delivers it to the commissary or commissaries designated by DeCA, and bills the manufacturer for the product shipped. The manufacturer then bills DeCA under the terms of its master contract. Overseas commissaries are serviced in a similar fashion, except that a distributor’s responsibility is to deliver products as and when needed to the port designated by DeCA, which in turn bears the responsibility for shipping the product to the applicable commissary or overseas warehouse. After we ship a particular manufacturer’s products to commissaries in response to an order from DeCA, we invoice the manufacturer for the product price plus a service and or drayage fee that is typically based on a percentage of the purchase price, but may in some cases be based on a dollar amount per case or pound of product sold. Our order handling and invoicing activities are facilitated by a procurement and billing system developed specifically for the military business, which addresses the unique aspects of its business, and provides our manufacturer customers with a web-based, interactive means of accessing critical order, inventory and delivery information. Food Distribution Segment Our Food Distribution segment sells and distributes a wide variety of nationally branded and private label grocery products and perishable food products from 13 distribution centers to approximately 1,500 independent retail locations and corporate-owned retail stores located in 31 states across the United States. Our customers are relatively diverse with the largest customer, excluding our corporate-owned stores, consisting of a consortium of stores representing 6.4%, and the next largest customer representing 5.0% of our fiscal 2012 food distribution sales. No other customer represents greater than 5.0% of our food distribution business. Our ten largest independent customers represented approximately 37% of the Food Distribution segment’s fiscal 2012 sales. Our distribution centers are strategically located to efficiently serve our independent customers and our corporate-owned stores. The distribution centers are equipped with modern materials handling equipment for receiving, storing and shipping merchandise and are designed for high volume operations at low unit costs. We continue to implement operating initiatives to enhance productivity and expand profitability while providing a higher level of service to our distribution customers. Our distribution centers have varying levels of available capacity giving us enough flexibility to service additional customers by leveraging our existing fixed cost base, which can enhance our profitability. 5 Table of Contents Depending upon the size of the distribution center and the profile of the customers served, our distribution centers typically carry a full line of national brand and private label grocery products and perishable food products.Non-food items and specialty grocery products are distributed from two of our distribution centers located in Bellefontaine, Ohio and Sioux Falls, South Dakota. We currently operate a fleet of tractors and semi-trailers that deliver the majority of our products to our customers. Our retailers order their inventory at regular intervals through direct linkage with our information systems.Our Food Distribution sales are made on a market price plus fee and freight basis,with the fee based on the type of commodity and quantity purchased.We adjust our selling prices based on the latest market information, and our freight policy contains a fuel surcharge clause that allows us to mitigate the impact of rising fuel costs. Products We primarily sell and distribute nationally branded products and a number of unbranded products, principally meat and produce, which we purchase directly from various manufacturers, processors and suppliers or through manufacturers’ representatives and brokers. We also sell and distribute high quality private label products under the proprietary trademark Our Family ®, a long-standing brand of Nash Finch that offers an alternative to national brands. In addition, we sell and distribute a premium line of branded products under the Nash Brothers Trading Company™ trademark, a lower priced line of private label products under the Value Choice® trademark and private label products for two of our independent customer groups. We offer over 3,700 stock-keeping units of competitively priced, high quality grocery products and perishable food products which compete with national branded and other value brand products. Services To further strengthen our relationships with our food distribution customers, we offer, either directly or through third parties, a wide variety of support services to help them develop and operate stores, as well as compete more effectively. These services include: · promotional, advertising and merchandising programs; · installation of computerized ordering, receiving and scanning systems; · retail equipment procurement assistance; · providing contacts for accounting, budgeting and payroll services; · consumer and market research; · remodeling and store development services; · securing existing grocery stores that are for sale or lease in the market areas we serve and occasionally acquiring or leasing existing stores for resale or sublease to these customers; and · NashNet, which provides supply chain efficiencies through internet services. As of the end of fiscal 2012 and 2011, 62% and 60% of Food Distribution revenues, respectively, were from customers with whom we had entered into long-term supply agreements or from our corporate-owned retail stores. The length of our long-term supply agreements typically ranges from 5 to 7 years. These agreements also may contain provisions that give us the opportunity to purchase customers’ independent retail businesses before being offered to any third party. We also provide financial assistance to our food distribution customers, primarily in connection with new store development or the upgrading and expansion of existing stores. As of December 29, 2012, we had loans, net of reserves, of $28.3 million outstanding to 42 of our food distribution customers, and had guaranteed outstanding lease obligations of certain food distribution customers in the amount of $1.4 million. We also, in the normal course of business, sublease retail properties and assign retail property leases to third parties. As of December 29, 2012, the present value of our maximum contingent liability exposure, with respect to the subleases and assigned leases was $15.1 million and $8.3 million, respectively. 6 Table of Contents We distribute products to independent stores that carry the IGA® 1 banner and our proprietary Food Pride® banner. We encourage our independent customers to join one of these banner groups to receive many of the same marketing programs and procurement efficiencies available to grocery store chains while allowing them to maintain their flexibility and autonomy as independents. To use either of these banners, these independents must comply with applicable program standards. As of December 29, 2012, we served 95 retail stores under the IGA banner and 42 retail stores under our Food Pride banner. Retail Segment Our Retail segment is made up of 75 corporate-owned grocery stores, located primarily in the Upper Midwest, in the states of Colorado, Iowa, Minnesota, Nebraska, North Dakota, Ohio, South Dakota and Wisconsin. Our corporate-owned stores principally operate under the
